



Exhibit 10.1
Amendment to the ARC Document Solutions, Inc. 2014 Stock Incentive Plan
Section 5(a) of the Plan is hereby amended as follows:
(a) Basic Limitation. Shares offered under the Plan shall be authorized but
unissued Shares or treasury Shares. The aggregate number of Shares authorized
for issuance as Awards under the Plan shall not exceed the sum of (x) 6,520,327
shares, plus (y) the sum of the number of Shares subject to outstanding awards
under the Company’s 2005 Stock Plan (the “Predecessor Plan”) on the Effective
Date that are subsequently forfeited or terminated for any reason before being
exercised or settled, plus the number of Shares subject to vesting restrictions
under the Predecessor Plan on the Effective Date that are subsequently
forfeited, plus the number of reserved Shares not issued or subject to
outstanding grants under the Predecessor Plan on the Effective Date, in an
aggregate amount not to exceed 7,000,000 shares. Notwithstanding the foregoing,
(i) the number of Shares that may be delivered in the aggregate pursuant to
Restricted Shares and Stock Units awarded under the Plan shall not exceed
2,100,000 Shares, and (ii) the number of Shares that may be delivered in the
aggregate pursuant to the exercise of ISOs granted under the Plan shall not
exceed 3,500,000 Shares plus, to the extent allowable under Section 422 of the
Code and the Treasury Regulations promulgated thereunder, any Shares that become
available for issuance under the Plan pursuant to Section 5(c). The limitations
of this Section 5(a) shall be subject to adjustment pursuant to Section 12. The
number of Shares that are subject to Awards outstanding at any time under the
Plan shall not exceed the number of Shares which then remain available for
issuance under the Plan. The Company shall at all times reserve and keep
available sufficient Shares to satisfy the requirements of the Plan.





